Citation Nr: 1112982	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-31 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left ankle disorder.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a left foot disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani


INTRODUCTION

The Veteran served on active duty from June 1993 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 RO rating decision.  

In September 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

At the hearing, the Veteran withdrew the issue of entitlement to VA nonservice-connected pension benefits from his appeal.  Thus, this matter is no longer before the Board for the purpose of appellate disposition.  

The Board must initially determine whether new and material evidence has been submitted regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The reopened  claims of service connection for a left ankle disorder and left foot condition are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a left ankle disorder and a left foot condition was last denied in an unappealed February 2007 rating decision.

2.  The evidence received since the February 2007 rating decision is neither cumulative nor redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claims of service connection for a left ankle disorder and a left foot condition. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a left ankle disorder and a left foot condition.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

To the extent that the action taken hereinbelow is not unfavorable to the Veteran, the Board need not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010) at this time.    


II.  Whether new and material evidence has been received to reopen claims of entitlement to service connection for claimed left ankle and left foot disabilities.  

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105 (West 2002).  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are effective in this case because the claim was received subsequent to August 29, 2001, "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." 

New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

In this case, the Veteran's claims of service connection for left ankle and left foot disorders were denied in a February 2007 RO decision on the basis that there was no current disability that was caused or aggravated by his service.   

The Veteran was notified of this rating decision in February 2007.  The Veteran did not appeal the February 2007 decision.   

In this regard, the Board notes that the claims file now includes a September 2008 VA examination report which provides a diagnosis of a current foot disability manifested by left first metatarsophalangeal bunion deformity.  

Moreover, the Veteran has testified  about experiencing pain in his left ankle and foot since service.  

This evidence, recently added to the claims file, addresses the Veteran's current disability and its relationship to the Veteran's service.  The Board finds this new evidence to be "material," as defined by 38 C.F.R. § 3.156(a).  

Accordingly, this evidence raises a reasonable possibility of substantiating the Veteran's claim of service connection for left ankle and foot conditions.  


ORDER

As new and material evidence has been received to reopen the claim of service connection for a left ankle disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence has been received to reopen the claim of service connection for a left foot condition, the appeal to this extent is allowed, subject to further as discussed hereinabelow.


REMAND

During the September 2010 hearing, the Veteran testified that he received treatment from a VA physician.  He added that he had informed the VA examiner in September 2008 that he would be receiving treatment from VA Podiatry in the afternoon following his VA examination.  

VA has a duty to obtain all pertinent VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the Board finds that another examination is required in order to address whether the Veteran suffers from a left ankle or foot disorder disabilities due to his service.  See 38 C.F.R. § 4.2 (2010) (stating that where an examination "report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes"); 38 C.F.R. § 19.9(a) (2010) (noting that remand is required "[i]f further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision").  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated steps to obtain copies of all VA treatment records, including those from the VA Butler Medical Center, dealing with treatment of a left ankle or foot condition and associate them with the claims file.  If no records are available, it should be so stated, with an explanation as to what attempts were made to obtain the records.

2.  Then, the RO should schedule the Veteran for another VA examination in order to determine the nature and likely etiology of the clamed left ankle and foot conditions.   

The examiner should review the claims file, including a copy of this REMAND, and acknowledge such in the examination report.

The examiner should specifically offer an opinion as to the following:

Is it is at least as likely as not (50 percent probability or more) that the Veteran has a left foot or ankle disability that had its clinical onset during his period of active service?  

A complete rationale should be given for all opinions and should be based on examination findings, historical records, and medical principles.  

4.  To help avoid future remand, the RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action to the extent possible and undertaking any further development deemed necessary, the RO should readjudicate the claims of service connection for a left foot or ankle disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals  



Department of Veterans Affairs


